                    IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION



 UNITED STATES OF AMERICA,
                                                   DOCKET NO. 1:20-CR-85
                 Plaintiff,
                                                   DEFENDANT’S SENTENCING
        vs.
                                                   MEMORANDUM AND REQUEST FOR
                                                   VARIANCE
 JASON MICHAEL MILES

                 Defendant.


       Defendant, Jason Michael Miles, by and through his counsel of record, Assistant Federal

Public Defender Mary Ellen Coleman, hereby submits his position regarding sentencing the

factors under 18.U.S.C. § 3553(a). Mr. Miles sentencing position is based on the attached

sentencing memorandum, exhibits, and any further evidence and argument that may be presented

at sentencing.

                                            Respectfully submitted:

                                            s/ Mary Ellen Coleman
                                            Mary Ellen Coleman
                                            NC Bar 45313
                                            Assistant Federal Public Defender
                                            Office of the Federal Public Defender for the
                                            Western District of North Carolina
                                            1 Page Avenue, Suite 210
                                            Asheville, NC 28801
                                            (828) 232-9992 Phone
                                            (828) 232-5575 Fax
                                            Mary_Ellen_Coleman@fd.org

Date: August 2, 2021




                                               1

      Case 1:20-cr-00085-MR-WCM Document 33 Filed 08/02/21 Page 1 of 12
                                        MEMORANDUM

       Defendant, Jason Michael Miles, through undersigned counsel, hereby submits the

following information for this Honorable Court to consider in fashioning a sentence which is

sufficient but not greater than necessary under 18.U.S.C. § 3553(a). Mr. Miles is before this

Court having pled guilty to one count of Receiving Child Pornography in violation of 18 U.S.C.

§§2252A(a)(2)(A) and (b)(1). A Final Presentence Investigation Report (“PSR”) was prepared

on April 14, 2021. The PSR calculates an advisory guideline range of 188-235 months based on

a total offense level of 34 and a criminal history category of III. PSR ¶ 90.

       Mr. Miles has one pending objection affecting his advisory guideline range. He is

requesting this Honorable Court grant his objection, as well as an additional downward variance

to a sentence of 97 months. Mr. Miles requests a variance due to the specific mitigating factors

in this case, the obsolescence of certain U.S.S.G. § 2G2.2 enhancements as applied in this case,

Mr. Miles pre-indictment steps toward rehabilitation including a strong support network, and Mr.

Mile’s proven ability comply with supervision in a community setting.

       I.      ARREST, PERSONAL CHARACTERISTICS, AND POST OFFENSE
               REHABILITATION

               Arrest on State Charges

       On May 31, 2018, Jason Michael Miles home was searched pursuant to the federal search

warrant issued in this case. He was not home at the time and in addition to the electronic items

of evidence seized in the case, a firearm was found in his now wife’s nightstand drawer. 1 Mr.

Miles was arrested on state charges (PSR ¶54) related to possessing the firearm and failing to

register an online identifier with the state, but no federal charges related to the search of his home




                                                  2

      Case 1:20-cr-00085-MR-WCM Document 33 Filed 08/02/21 Page 2 of 12
were filed at that time. Jason could not make a bond, and after nine months in custody pled

guilty to the state charges. He spent thirteen months in custody contemplating how he had

arrived at where he was. Jason had not been in any trouble for anything but traffic tickets for

twelve years. He knew that when he was released that he had to make changes in his life.

Fortunately, he recognized that he had people in his life that would help him do that.

        Jason knows that his arrest is a result of his own actions. While in custody, he began

looking at his lifestyle, his routine, his habits, and his associates to try to determine what enabled

him to offend and what he needed to do to address the underlying issues fueling his behavior. At

the time of the offense conduct in this case, Jason and his girlfriend Penny Allen were not yet

married. He was working as a construction contractor in the daytime for Mike Packett and taking

classes online through Southern New Hampshire University (“SNHU”) at night. PSR ¶¶ 73 &

79. He was spending hours alone in his downstairs office working online on his schoolwork.

Once his schoolwork was completed, this left him time alone online, and his problematic internet

behavior developed

                 Attention Deficit Hyperactivity Disorder (ADHD) Diagnosis

        Jason was diagnosed with Attention Deficit Hyperactivity Disorder (ADHD) as a child

and as an adult. Attention deficit and hyperactivity disorder (ADHD) is a neurodevelopmental

disorder, characterized by a persistent pattern of inattentive, hyperactive and impulsive behavior,

interfering with educational, social and occupational functioning 2. Some individuals diagnosed

with ADHD tend to engage deliberately in behaviors that place them at risk for negative


1
  According to the government’s discovery, Penny Miles voluntarily disclosed to Special Agent Zaffark that she had
a concealed weapons permit and that she had a firearm in her vehicle and inside a nightstand in the master bedroom.
2
  American Psychiatric Association. Diagnostic and Statistical Manual of Mental Disorders, 5th edition, American
Psychiatric Press, Washington D.C. (2013). Faraone, S. V. et al. Attention-deficit/hyperactivity disorder. Nature

                                                         3

       Case 1:20-cr-00085-MR-WCM Document 33 Filed 08/02/21 Page 3 of 12
outcomes including smoking, substance abuse, dangerous driving, gambling and unprotected sex.

Although often thought of as only a children’s condition, ADHD is a neurobiological disorder

that affects individuals across the lifespan.

        Catawba Pediatrics Associates records show that Jason began receiving a prescription for

Ritalin around 1990, when he was around six years old, for his ADHD. He stopped taking his

medication while in the military and later resumed with prescribed Dextroamphetamine (also

known as Dexedrine). When someone has ADHD and they’re prescribed a therapeutic dose of

Dexedrine, it tends to have a calming effect on them so that they can concentrate and focus

without symptoms, such as hyperactivity or impulsivity. Some Dexedrine tablets are short acting

and are taken two to three times a day. At the time of the offense, Jason was on a schedule with

his ADHD medication that had him taking the short acting medication three times a day. The

short acting medication would wear off in several hours. In the evenings, he would take the

medication in order to complete his online course work. However, the medicine would

eventually wear off and once the schoolwork was done he would find himself looking for

something to do. Bored and restless, the impulsive, sensation seeking, and problematic online

behavior would begin. Jason’s ADHD is clearly not an excuse for his offense behavior.

However, it is a factor of consideration in what contributed to Jason’s underlying offense conduct

and what treatment steps can be taken to mitigate that conduct from reoccurring in the future.

                 Release from State Prison and Rehabilitation

        While in custody for thirteen months, Jason came to realize that there were real concrete

changes he could make in his life to prevent himself from reoffending and to rehabilitate. While



Reviews: Disease Primers 1, 1–23, doi:10.1038/nrdp.2015.20 (2015).

                                                      4

       Case 1:20-cr-00085-MR-WCM Document 33 Filed 08/02/21 Page 4 of 12
still in custody, on May 31, 2019, he married Penny. There was now an accountability to their

relationship that was not present before his arrest. He was released from his state sentence on

July 19, 2019 and moved back into his home with Penny. The two of them eliminated the

“basement office” and computer altogether. They took the steps necessary to ensure there was no

longer the ability to use a computer in seclusion in the household. Jason had no medication for

his ADHD while in state custody. After his release, he restarted his medication with his doctor at

Spindale Family Practice 3, but worked to adjust the timing and dosage of his medication to try to

avoid experiencing the restlessness in the late evening.

        Upon his release from state custody, Jason was rehired by Mike Packett and remained

employed with him until he came into custody upon his federal plea. PSR ¶ 76-77. Mr. Packett

remains supportive of Mr. Miles and has written a letter on his behalf. Exhibit 1, Letter from

Mike Packett. Perhaps most importantly, Jason found a community of individuals that were fully

aware of his conduct, and were nonetheless willing to support him, give him accountability, and

help him stay on the right track. He joined Penny’s church, First Baptist in Rutherfordton, right

after his release on his state charges in 2019. He was actually on their prayer list prior to his

release from state custody. Jason was open with the church members about his past conduct and

about his current offense behavior. The members already knew from Penny about his sex offense

conduct prior to his release from the state charges. The church assembled a committee of

members to meet with Jason before they allowed him to join in order to determine his intentions

and any safety precautions that would need to be enacted to ensure the safety of other church

members. Jason has been very candid and honest with the church about what he has done. He


3
 Mr. Miles is treated by his primary care physician, which is why there were no mental health records to release.
PSR ¶ 71.

                                                         5

       Case 1:20-cr-00085-MR-WCM Document 33 Filed 08/02/21 Page 5 of 12
made an agreement with the church setting terms regarding his behavior both in and outside of

the church. He has specifically agreed to no participation in any youth ministry. He has stuck to

his agreement.

       The church has become a source of support that Jason could not have predicted. Jason

has engaged in individual pastoral counseling with his Pastor Tim Marsh. Pastor Marsh has

served a role for Jason much like that of an AA/NA sponsor. If Penny is going to be out of the

home for an extended period of time and Jason has concerns, Jason will text Pastor Marsh, who

has made himself available day or night to speak with Jason if he needs accountability and

encouragement. Several of the church members have written letters on Jason’s behalf, intend to

attend his sentencing hearing, and remain willing to support him and Penny both. Exhibit 2,

Letters from church members.

       Jason did not communicate with his mother and father much while he was in state prison.

They were disappointed in his behavior and his selfishness. They refused to help bond him out

on his state charges. However, they continued to communicate with Penny. Shortly before

Thanksgiving of 2019, Jason’s grandfather, Vernon, passed away. Jason put forth an enormous

effort to have his grandfather buried in a Veteran’s cemetery. It was then that his parents first

really saw a change in Jason and his behavior. The selfishness was fading. He was invited home

to Hickory for Christmas. Jason is still rebuilding his relationship with his parents but they are

communicating, supportive, and putting in the effort to work through their issues. Jason has

other extended family members who remain supportive, as well as his wife, Penny. They have

also provided letters for the court’s consideration. Exhibit 3, Letters from family.




                                                 6

      Case 1:20-cr-00085-MR-WCM Document 33 Filed 08/02/21 Page 6 of 12
        After his release in July of 2019, Jason set parameters in his life with the idea of structure

in mind. He did not have enough structure in his life before his arrest and this too contributed to

his offense conduct. He created structure in every aspect of his life from literally changing his

physical ability to access the internet in his home to forming an agreement through his church not

to reoffend. He completed his state post release successfully on April 14, 2020. In August of

2020, a little over a year after his release from state custody, an indictment was filed in the

Federal District Court based on the search results from the May 31, 2018 federal search warrant.

Doc 1. Over two years had elapsed since his offense conduct.

        Jason was released on federal terms and conditions of supervision on August 17, 2021.

Mike Packett allowed him to return to work and Jason’s supervising probation officers observed

him on the job, as well as, his paychecks. PSR ¶ 76. Jason complied with all of the terms and

conditions of his federal pretrial supervision just as he had his post release conditions. When a

plea agreement was reached, he appeared in court as directed on February 24, 2021, entered into

his plea, and came into custody. Post the execution of the search warrant in this case, Jason was

lived peacefully in the community without reoffending for over nineteen months 4. Jason

committed no new crimes and presented no danger to others.

        Jason Miles has proven in the last few years that he is amenable to supervision. He is

committed to never returning to jail and has insight into the wrongfulness of his actions. Jason is

interested in further treatment, to address his mental health, impulsivity, problematic sexual

behavior, and underlying compulsive actions. Fortunately, he has a stable support network in the

community to assist him upon his return.


4
  From the period of his state release on July 19, 2019 to his federal plea on February 24, 2021 (19 months and 5
days).

                                                         7

       Case 1:20-cr-00085-MR-WCM Document 33 Filed 08/02/21 Page 7 of 12
       II.     THE CURRENT SENTENCING GUIDELINES HAVE LITTLE
               APPLICABILITY IN CHILD PORNOGRAPHY CASES

       Although it has been argued many times in this Court, it is no less relevant in Mr. Miles’

case that the sentencing guidelines for child pornography have reached the point where they are

followed far more in the breach than in the honoring. The United States Sentencing Commission

continues to produce updated reports detailing the use of guidelines and specific offense

characteristics. 5 According to the most recent data available from the United States Sentencing

Commission, in fiscal year 2019, less than one-third (30.0%) of non-production child

pornography offenders received a sentence within the guideline range. The majority (59.0%) of

non-production child pornography offenders received a variance below the guideline range.

Non-government sponsored below range variances accounted for 42.2 percent of the sentences

imposed.

       In fiscal year 2019, the specific offense characteristics of § 2G2.2 continued to routinely

apply to the typical distribution, receipt, and possession offender, with minimal variation in

application rate. Over 95% of non-production child pornography offenders received

enhancements for use of a computer and for the age of the victim (images depicting victims

under the age of 12). The enhancements for images depicting sadistic or masochistic conduct or

abuse of an infant or toddler (84.0% of cases) or having 600 or more images (77.2% of cases)

were also applied to most cases. Thus, across all non-production child pornography offense

types, § 2G2.2 continues to fail to distinguish adequately between more and less severe

offenders. The enormous frequency with which these enhancements are applied necessarily

describes conduct that is essentially inherent to the crime itself, not aggravating conduct




                                                 8

      Case 1:20-cr-00085-MR-WCM Document 33 Filed 08/02/21 Page 8 of 12
warranting a more serious sentence due to any elevated risk of harm. Unsurprisingly, each of

these specific offense characteristics is present in the calculation of Mr. Miles advisory guideline

range.

                 Factors Relevant to Mr. Miles Sentencing Calculation

         In light of the obsolescence of the current sentencing guidelines for child pornography

offenses, the question before the Court is what factors ARE relevant to fashioning the appropriate

length of sentence for Mr. Miles. Mr. Miles has pled guilty to Receipt of Child Pornography and

this is a nonproduction, non-contact offense case. However, Mr. Miles recognizes that there are

factors present in the conduct of his case that call for a sentence above the statutory mandatory

minimum of 60 months. Therefore, Mr. Miles submits that a sentence of 97 months is sufficient

but no greater than necessary to satisfy the 18 U.S.C. §3553(a) factors in his case. The presence

of the prior conviction in paragraph 50 and the number of images in this case will likely be a

consideration in fashioning the appropriate sentence. Technological changes have increase the

volume and accessibility of child pornography and Mr. Miles acknowledges that the number of

images in this case demonstrates a significant collection of images. However, the number of

images is not the highest of defendants seen before this court and is approximate to defendants

who have received sentences well below their advisory guideline range. Recognizing these issues

present in his case, Mr. Miles is not requesting a sentence at the bottom of his guideline range.

         There are also mitigating factors present in Mr. Miles case that should be taken into

consideration in fashioning the appropriate sentence for Mr. Miles. Mr. Miles has objected to the

application of a two level increase for distribution under § 2G2.2(b)(3)(F) for sending one


5
  https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-publications/2021/20210629_Non-
Production-CP.pdf

                                                        9

         Case 1:20-cr-00085-MR-WCM Document 33 Filed 08/02/21 Page 9 of 12
“Mega” link to an undercover officer upon his request. Should the court overrule his objection,

then Mr. Miles will receive the same increase in his guideline range for one instance of

distribution (which amounts to four total levels because he would not receive the reduction

pursuant to § 2G2.2(b)(1)) as someone who had distributed multiple times or through peer to

peer file sharing.

        Also of consideration is Mr. Miles state arrest and convictions emanating from the

execution of the federal search warrant on May 31, 2019. PSR ¶ 54. He spent thirteen months in

custody and received three criminal history points for these charges that are from the same date

as the execution of the federal search warrant. Should Mr. Miles been charged with his federal

case for the child pornography offenses occurring during the same search at the same time as the

firearm, his multiple counts of conviction would likely have grouped under the federal sentencing

guidelines § 3D1.2 as a single criminal episode. He likely would have received no additional

base offense levels or criminal history points and the sentences would likely have run

concurrently. The failure to register an online identifier state charge should be considered

relevant conduct to this offense because it is an act committed during the commission of the

federal offense of conviction for Receipt of Child Pornography. U.S.S.G. § 1B1.3.

        Instead of being charged with all offenses at the same time, Mr. Miles spent thirteen

months in local custody that will not be credited toward his federal sentence, and received three

criminal history points sending his criminal history category from a II to a III. The court is free

to consider whether Mr. Miles criminal history category over represents the seriousness of his

criminal history and whether his thirteen months spent in state custody for offenses that are at




                                                 10

     Case 1:20-cr-00085-MR-WCM Document 33 Filed 08/02/21 Page 10 of 12
least in part relevant conduct, that will not be credited to him in the Bureau of Prisons, should

somehow be reflected in the total length of his federal sentence of incarceration.

          Finally, the court should consider Mr. Miles post offense rehabilitation in fashioning a

sentence that is sufficient but no greater than necessary. Mr. Miles remained in the community

without incident from July of 2019 until his plea on February 24, 2021. He complied with both

state post release conditions and federal pretrial supervision. He clearly can comply with terms

of community supervision and thrives with structure. He also had no violations of the law in the

months between the completion of his state post release and federal case arrest when he was not

supervised.

          Mr. Miles is now married and has made concrete adjustments to his lifestyle to change his

habits. In this case, the Court should give considerable weight to the social support system in

Mr. Mile’s life especially through his church. A close and supportive support system acts as a

reinforcement to assist Mr. Mile’s in combatting any desire to access child pornography. It

provides an outlet for social needs and acts as a buffer should Mr. Miles encounter stressors that

might propel a defendant back to child pornography. Mr. Miles does not use drugs, has a record

of consistent gainful employment and has a supportive family and strong social support system.

These are all significant protective factors that mitigate Mr. Miles risk of reoffending in the

future.

          III.   CONCLUSION

          This Court is instructed to impose a sentence that is “sufficient, but not greater than

necessary” to achieve the goals of sentencing. Kimbrough v. United States, 128 S. Ct. 558, 570

(2007). In determining the appropriate sentence, the Court must consider all the characteristics



                                                   11

     Case 1:20-cr-00085-MR-WCM Document 33 Filed 08/02/21 Page 11 of 12
of the defendant, as well as the circumstances of the offense and must structure a sentence that

furthers the purposes of sentencing. Based on the information provided above, Mr. Miles

submits that a sentence of 97 months is sufficient but no greater than necessary to satisfy the 18

U.S.C. § 3553(a) factors.

Dated: August 2, 2021                         Respectfully Submitted,


                                              s/ Mary Ellen Coleman
                                              Mary Ellen Coleman
                                              NC Bar 45313
                                              Assistant Federal Public Defender
                                              Attorney for Defendant
                                              Office of the Federal Public Defender for the
                                              Western District of North Carolina
                                              1 Page Avenue, Suite 210
                                              Asheville, NC 28801
                                              Phone (828) 232-9992
                                              Fax (828) 232-5575
                                              E-Mail: Mary_Ellen_Coleman@fd.org




                                                12

     Case 1:20-cr-00085-MR-WCM Document 33 Filed 08/02/21 Page 12 of 12
